             Case 2:21-cv-00606-RSM Document 15 Filed 09/16/21 Page 1 of 4



1                                                     THE HONORABLE RICARDO S. MARTINEZ

2

3

4

5

6

7

8                                    UNITED STATES DISTRICT COURT
                                    WESTERN DISTRICT OF WASHINGTON
9                                             AT SEATTLE

10   ARGONAUT INSURANCE COMPANY, an                      IN LAW AND ADMIRALTY
     Illinois corporation,
11                                                       Case No. 2:21-cv-00606-RSM
                           Plaintiff,
12                                                       ORDER GRANTING PLAINTIFF’S
               v.                                        MOTION FOR DEFAULT JUDGMENT
13
     SEATTLE LAKES CRUISES, LLC, a
14   Washington limited liability company,

15                         Defendant.

16
               Before the Court is Plaintiff Argonaut Insurance Company’s (“Argonaut”) motion for
17
     default judgment. The Court has considered the following:
18
              Argonaut’s Complaint for Declaratory Judgment (Dkt. #1);
19
              The Argonaut policies, renewal certificates, and endorsements at issue, specifically
20
               Argonaut Policy Nos. KDH-1001-W16, KDH-1001-W17, KDH-1001-W18, and KDH-
21
               1001-W19. See Dkt. # 1-3, Dkt. # 1-4, Dkt. # 1-5, Dkt. # 1-6, Dkt. # 1-7, Dkt. # 1-8, Dkt.
22
               # 1-9, Dkt. # 1-10, and Dkt. # 1-11;
23


      ORDER GRANTING PLAINTIFF’S MOTION FOR DEFAULT                                     Le Gros Buchanan
      JUDGMENT - Page 1                                                                      & Paul
                                                                                          4025 Delridge Way sw
      Case No. 2:21-cv-00606-RSM                                                                 SUITE 500
                                                                                             Seattle, wa 98106
      {29690-00739759;1}
             Case 2:21-cv-00606-RSM Document 15 Filed 09/16/21 Page 2 of 4



1             The Complaints filed by West Star Yacht, LLC (“West Star Yacht”) against Seattle Lakes

2              Cruises, LLC (“Seattle Lakes Cruises”) in West Star Yacht, LLC v. Seattle Lakes Cruises,

3              LLC. See Dkt. # 1-1, Dkt. # 1-2; West Star Yacht, LLC v. Seattle Lakes Cruises, LLC,

4              W.D. Wash. No. 2:21-cv-00223-RSM, at Dkt. # 64;

5              Argonaut’s Motion for Default Judgment, and the pleadings and papers on file with

6              the court referenced therein; and

7             The applicable law.

8    Argonaut’s Motion for Default Judgment is unopposed. See Dkt. Being fully advised, the

9    Court GRANTS Argonaut’s motion.

10             Obtaining a default judgment is a two-step process. First, if a party fails to appear,

11   the clerk must enter that party's default. Fed. R. Civ. P. 55(a). In this case, the clerk already
12   entered Seattle Lakes Cruises’ default. Dkt. # 10. Second, upon a party's request or motion,
13   the court may grant default judgment. Fed. R. Civ. P. 55(b)(2); see Aldabe v. Aldabe, 616
14   F.2d 1089, 1092 (9th Cir. 1980). Default judgment is appropriate if the well pleaded factual
15   allegations of the complaint are sufficient to establish a plaintiff's entitlement to a judgment
16   under the applicable law. Progressive Direct Ins. Co. v. Rueger, 2020 U.S. Dist. LEXIS
17   101745, *5, 2020 WL 3077148 (W.D. Wash. 2020). To determine the plaintiff's entitlement
18   to judgment, "[t]he court must accept all well-pled allegations of the complaint as established
19   fact, except allegations related to the amount of damages." UN4 Prods., Inc. v. Primozich,
20   372 F. Supp. 3d 1129, 1133 (W.D. Wash. 2019) (citing TeleVideo Sys., Inc. v. Heidenthal,
21   826 F.2d 915, 917-18 (9th Cir. 1987)). If the complaint is sufficient, the court decides
22
     whether to grant default judgment by considering the seven factors set forth in Eitel v.
23


      ORDER GRANTING PLAINTIFF’S MOTION FOR DEFAULT                                    Le Gros Buchanan
      JUDGMENT - Page 2                                                                     & Paul
                                                                                         4025 Delridge Way sw
      Case No. 2:21-cv-00606-RSM                                                                SUITE 500
                                                                                            Seattle, wa 98106
      {29690-00739759;1}
               Case 2:21-cv-00606-RSM Document 15 Filed 09/16/21 Page 3 of 4



1    McCool, 782 F.2d 1470, 1471-72 (9th Cir. 1986). Rueger, 2020 U.S. Dist. LEXIS 101745,

2    *6.

3                 The facts alleged in Argonaut’s Complaint establish Argonaut’s entitlement to a

4    declaratory judgment in its favor; Argonaut’s Complaint establishes Argonaut Policy Nos.

5    KDH-1001-W16, KDH-1001-W17, KDH-1001-W18, and KDH-1001-W19 do not obligate

6    Argonaut to defend or indemnify Seattle Lakes Cruises in the lawsuit filed against Seattle Lakes

7    Cruises by West Star Yacht (currently pending as West Star Yacht, LLC v. Seattle Lakes

8    Cruises, LLC, W.D. Wash. No. 2:21-cv-00223-RSM). Additionally, the majority of the Eitel

9    factors1 weigh in favor of a default judgment in Argonaut’s favor. Accordingly, the Court

10   GRANTS Argonaut’s motion for default judgment against Seattle Lakes Cruises. The Court

11   hereby enters a DECLARATORY JUDGMENT that Argonaut does not owe Seattle Lakes

12   Cruises defense or indemnity for the claims made against Seattle Lakes Cruises by West Star

13   Yacht in the Underlying Action under Argonaut Policy Nos. KDH-1001-W16, KDH-1001-

14   W17, KDH-1001-W18, and KDH-1001-W19.

15
                  DATED this 16th day of September, 2021
16

17

18                                                             A
                                                               RICARDO S. MARTINEZ
19                                                             CHIEF UNITED STATES DISTRICT JUDGE

20

21

22
     1
      The Eitel factors are (1) the possibility of prejudice to the plaintiff; (2) the merits of the plaintiff's substantive
23   claim; (3) the sufficiency of the complaint; (4) the sum of money at stake in the action; (5) the possibility of a
     dispute concerning material facts; (6) whether the default was due to excusable neglect; and (7) the strong
     policy underlying the Federal Rules of Civil Procedure favoring decisions on the merits.
         ORDER GRANTING PLAINTIFF’S MOTION FOR DEFAULT                                                   Le Gros Buchanan
         JUDGMENT - Page 3                                                                                    & Paul
                                                                                                           4025 Delridge Way sw
         Case No. 2:21-cv-00606-RSM                                                                               SUITE 500
                                                                                                              Seattle, wa 98106
         {29690-00739759;1}
            Case 2:21-cv-00606-RSM Document 15 Filed 09/16/21 Page 4 of 4



1    Proposed order presented by:
     /s/ Carey M.E. Gephart
2    CAREY M.E. GEPHART, WSBA # 37106
     /s/Nathan J. Beard
3    NATHAN J. BEARD, WSBA # 45632
     LEGROS BUCHANAN & PAUL
4    4025 Delridge Way S.W., Suite 500
     Seattle, Washington 98106
5    Telephone: 206-623-4990
     Facsimile:     206-467-4828
6    Email:         cgephart@legros.com
                    nbeard@legros.com
7    Attorneys for Plaintiff Argonaut Insurance Company

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23


      ORDER GRANTING PLAINTIFF’S MOTION FOR DEFAULT                Le Gros Buchanan
      JUDGMENT - Page 4                                                 & Paul
                                                                     4025 Delridge Way sw
      Case No. 2:21-cv-00606-RSM                                            SUITE 500
                                                                        Seattle, wa 98106
      {29690-00739759;1}
